Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 1, 2021

                                     No. 04-21-00042-CV

THE CITY OF FLORESVILLE TEXAS; Marissa Ximenez, in her official capacity as City of
  Floresville Council Member, Place 1; Gloria E. Martinez, in her official capacity as City of
 Floresville Council Member, Place 2; Juan Ortiz, in his official capacity as City of Floresville
Council Member, Place 3; Gerard Jimenez, in his official capacity as City of Floresville Council
 Member, Place 4; Gloria Morales Cantu, in her official capacity as City of Floresville Council
  Member, Place 5; and, Monica Veliz, in her official capacity as the City of Floresville City
                                          Secretary
                                         Appellants

                                               v.

    Cecilia "Cissy" GONZALEZ-DIPPEL, in her official capacity as Mayor of the City of
                    Floresville, Nick Nissen, David Johns and Paul W. Sack
                                           Appellees

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. CVW-19-00897
                           Honorable Lynn Ellison, Judge Presiding


                                        ORDER
       After Appellants filed their notice appealing the trial court’s granting of Appellees’
motion for summary judgment, they filed an emergency motion for stay and supersedeas to block
a scheduled hearing on a motion for sanctions and injunction as void under Texas Civil Practice
and Remedies Code sections 6.001 and 6.002, arguing that a stay of proceedings pending appeal
was automatic upon filing the notice of appeal.
       We agree that a city’s notice of appeal may operate to supersede the judgment. See TEX.
CIV. PRAC. & REM. CODE ANN. § 6.002; In re State Bd. for Educator Certification, 452 S.W.3d
802, 805 (Tex. 2014). But a governmental entity’s right to supersede the judgment is not
unlimited. In re State Bd. for Educator Certification, 452 S.W.3d at 805 (citing Ammex
Warehouse Co. v. Archer, 381 S.W.2d 478, 480–81 (Tex. 1964)). “[T]rial courts have discretion
to prevent the State’s automatic suspension of an adverse non-money judgment.” Id. (citing
TEX. R. APP. P. 24.2(a)(3); In re Long, 984 S.W.2d 623 (Tex. 1999) (per curiam); In re Dallas
Area Rapid Transit, 967 S.W.2d 358 (Tex. 1998) (per curiam)).
         Furthermore, the trial court’s order states that some causes in the matter including
attorney’s fees are severed from the final order currently on appeal. The limited record before us
does not show which causes were severed or the severed causes’ new cause number. Therefore,
it is unclear whether we have the authority to prevent the trial court from holding the complained
of hearing. See In re Taylor, 39 S.W.3d 406, 411 (Tex. App.—Waco 2001, no pet.) (“The trial
court should be free to proceed with a hearing and to issue an order if the subject of the hearing
and order is not being reviewed by the appeals court.”)
        In the alternative, Appellants request a stay of the judgment to maintain the status quo
pending appeal “in order to avoid imminent and irreparable injury to the City of Floresville and
its officers and to prevent any interference with the jurisdiction of the appellate court or
effectiveness of any relief sought or that may be granted on appeal,” but neither the clerk’s
record nor the reporter’s record has been filed in this case, and Appellants have not demonstrated
imminent, irreparable harm.
       Appellant’s motion for emergency relief is DENIED without prejudice to refiling a
motion based on a more complete record.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court